Citation Nr: 1817513	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cerebral vascular accident, also claimed as secondary to hypertension.

3.  Entitlement to service connection for acute renal failure, also claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hypertension that is related to his service and that his cerebral vascular accident and acute renal failure are secondary to his hypertension.

With regard to hypertension, the Veteran testified that he was diagnosed as having high blood pressure in 1984 or 1985 at the Naval Hospital in Long Beach, California.  In May 2017, VA contacted the National Personnel Records Center and requested these records, but received a negative reply.  In December 2017, the Veteran testified that he provided a copy of his Naval Hospital records to the VA Medical Center (VAMC) in Dothan, Alabama three years ago, including an order dated in 1984 or 1985 from Dr. Boglin showing treatment for hypertension.  On remand, these records should be requested and obtained.
In addition, since it is unclear whether the Veteran has hypertension that is related to his service a VA examination and medical opinion should be obtained.

With regard to the Veteran's claims for entitlement to service connection for cerebral vascular accident and acute renal failure, to include as secondary to hypertension, the Board finds that as the resolution of the claim for service connection for hypertension might impact the claims for service connection for cerebral vascular accident and acute renal failure, the issues are inextricably intertwined and the cerebral vascular accident and acute renal failure service connection claims must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's hypertension, cerebral vascular accident and acute renal failure, dated from August 2017 to the present, to include a copy of the Veteran's Naval Hospital records dated from 1984 to 1985 provided to the Dothan VAMC.  
All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of the Veteran's hypertension.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hypertension is related to the Veteran's service.

(b) If the Veteran's hypertension has been related to his service, is it at least as likely as not (50 percent probability or more) that any cerebral vascular accident and acute renal failure is (a) proximately due to or the result of the Veteran's service-connected hypertension, or (b) aggravated or permanently worsened by his service-connected hypertension.  If it is determined that the cerebral vascular accident and acute renal failure are related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

